 



Exhibit 10.40
Amendment to Stock Option Agreement and Notice
     This Amendment to Stock Option Agreement (the “Amendment”) is made on the
27th day of December, 2006 by and between Cyberonics, Inc., a Delaware
corporation (the “Company”) and Shawn P. Lunney, an individual residing in Texas
(“Optionee”).
     Whereas, the Company and Optionee entered into a Stock Option Agreement
having a grant date of November 1, 1996, which agreement includes a Notice of
Stock Option Grant (the “Agreement”); and
     Whereas, the Company and Optionee previously agreed to amend the Agreement
to extend the period for Optionee to exercise the option granted under the
Agreement (the “Option”) to December 31, 2006;
     Whereas, the Option is currently unexercisable because an exercise of such
right would violate applicable securities laws; and
     Whereas, the Company’s Board of Directors has authorized the Company to
extend the period for Optionee’s exercise of the Option to thirty (30) days
after the exercise of such Option would no longer violate applicable securities
laws, all on the conditions set forth in this Agreement;
     Now, Therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. The paragraph entitled, “Termination Period,” under “Notice of Stock
Option Grant” is deleted in its entirety, and the following is substituted
therefor:
“The Option may be exercised within thirty (30) days after the date on which the
exercise of such Option would no longer violate applicable securities laws.”
     2. This Amendment supersedes all prior agreements, amendments,
understandings, negotiations, and discussion, oral or written, related to such
subject matter.
     3. Except as expressly amended herein, the terms of the Agreement remain
unchanged.

             
OPTIONEE
          CYBERONICS, INC.
 
           
/s/ Shawn P. Lunney
      By:   /s/ John A. Riccardi
 
           
Shawn P. Lunney
          John A. Riccardi
 
          Vice President, Finance

